Citation Nr: 0624516	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  96-50 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.K. 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1977 and from November 1990 to August 1991.  
He served in the Southwest Asia (SWA) theater of operations 
from January 14 to July 30, 1991.  The veteran also served in 
the Alabama National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is the veteran's file. 

In July 2004, the Board remanded the case for additional 
development.  For the reasons expressed below, the case is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


REMAND

The veteran seeks service connection for PTSD.  VA medical 
records establish a diagnosis of PTSD that is associated with 
the veteran's asserted in-service stressors.  The unresolved 
issue is credible supporting evidence that the claimed in-
service stressors occurred. 

The veteran maintains that on February 25, 1991, he witnessed 
the Scud missile attack on the barracks at Dhahran/Al Khobar, 
Saudi Arabia, which killed 28 U.S. soldiers and wounded 90 
others.  At the time of the attack, he was with the 946th 
Supply Company (also known as the 946th QM Company), which 
was assigned temporarily to Al Dammam, near Dhahran, to 
unload and stage equipment for the 475th QM Group.

In July 2004, the Board remanded this case in order to obtain 
supporting evidence of the in-service stressor.  In August 
2004, the Department of Defense (DOD) reported that in 1991 
the 946th QM Company was located at Logistics Base Bravo and 
King Khalid Military City, far from Dhahran, but was unable 
to trace the movement of individual service members. 

The Alabama National Guard was similarly unable to provide 
further specific information concerning the veteran's 
movements in SWA.  

Under the duty to assist, 38 C.F.R. § 3.159, where the 
putative evidence is in the custody of a Federal department, 
VA will make as many requests as are necessary to obtain 
relevant records from the Federal department. 

The record shows that the veteran's unit, the 946th Supply 
Company (Heavy Material) of Reform, Alabama, of the Alabama 
National Guard was mobilized in support of the U.S. Army as 
the 946th Supply Company [also referred to as the 946th QM 
Company] at Fort Benning, Georgia, and then deployed to SWA.  

It has not yet been determined to which U.S. Army unit the 
946th Supply Company or QM Company was attached.  The parent 
U.S. Army unit would have maintained operational and 
administrative control of the veteran's unit during its 
deployment.  As such any unit history or Lessons 
Learned/Operating Reports (LL/OR) and other such 
documentation of the movements of the unit would be relevant 
evidence. 

For this reason, the case is REMANDED for the following 
action:

1. Ask the Department of the Army to 
determine the parent unit of the 946th 
Supply (Heavy Material) Company during 
its deployment in SWA from January to 
July 1991.  The following information 
should accompany the request: 



The 946th Supply Company (also known 
as the 946th QM Company) was an 
Alabama National Guard unit from 
Reform, Alabama and was mobilized on 
November 21, 1990, under Permanent 
Order 17-16 (2nd USA dated November 
19, 1990).  

The unit deployed from Fort Benning, 
Georgia, in November or December 
1990 and arrived in SWA in January 
1991.  The DOD has already reported 
that the 946th QM Company was 
located at Logistics Base Bravo and 
King Khalid Military City in Saudi 
Arabia. 

2. If the Department of the Army 
identifies the parent unit to which 
the 946th Supply Company (QM Company) 
was assigned in SWA, request a unit 
history or Lessons Learned/Operating 
Reports (LL/OR) from the Joint 
Services Records Research Center to 
include any information on whether the 
946th Supply Company or any part of the 
unit was temporarily assigned to 
Dhahran/Al Khobar around February 25, 
1991, and whether Logistics Base Bravo 
or King Khalid Military City were 
subjected to Scud attacks from January 
1991 to July 1991.  

3. After the above development is 
completed, adjudicated the claim. If the 
decision remains adverse to the veteran, 
furnish him a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


